Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claims 8 and 15), it contains allowable subject matter when the claim is taken as a whole.  See the italicized/bolded/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
A method for protecting data in a storage system, the method comprising: 
detecting, by a first hardware management console, first battery-on status associated with a first uninterruptible power supply, the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage and is relying on battery power; 
detecting, by a second hardware management console, second battery-on status associated with a second uninterruptible power supply, the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage and is relying on battery power, wherein the second uninterruptible power supply and the first uninterruptible power supply are separate hardware components utilizing separate backup batteries; 
communicating, from the first hardware management console to the second hardware management console, the first battery-on status; and 
triggering, by the second hardware management console, a dump of modified data from memory upon detecting that both the first battery-on status and the second battery-on status are asserted simultaneously, while declining to trigger the dump of modified data in the event only one or neither of the first battery-on status and the second battery-on status are asserted, regardless of any amount of charge remaining in either of the first uninterruptible power supply.

Claims 2-7, 9-14, and 16-20 are respectively dependent upon independent claims 1, 8, and 15.  Therefore claims 2-7, 9-14, and 16-20 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20200379548 A1, US 20190204887 A1, US 20060143583 A1, US 20050132150 A1, US 20040117533 A1).
US 20200379548 A1: Further, the power management system 406 can control backup power consumption by the network devices 402 in response to a failure of a main power delivery channel in delivering power to the network devices 402. Specifically, the power management system 406 can control operation of the network devices 402 in consuming backup power, in response to the main power delivery channel failing to deliver power to the network devices 402. In various embodiments, the power management system 406 can actually detect that a main power delivery channel is failing to provide power to the network devices 402. Further, the UPS 404, e.g. the power management system 406 implemented at the UPS 404, can detect that a main power delivery channel is failing to deliver power to the network devices 402. Specifically, the UPS 404 can receive AC inline power from a main power delivery channel of the network devices 402 and detect when the main power delivery channel is no longer providing power to the UPS 404. The UPS 404 can then provide backup power to the network environment 400. In turn, the power management system 406 can control operation of the network devices 402 in consuming backup power in response to the UPS 404 detecting the failure of the main power delivery channel. For example, the UPS 404 can communicate to the power management system 406, e.g. a cloud-based power management system, that the main power delivery channel has failed. As follows, the power management system 406 can control, e.g. remotely, the operation of the network devices 402 in consuming backup power provided by the UPS 404.
US 20190204887 A1: In a ninth optional implementation of the first aspect, the system management software that is run by the processor in the host can further monitor, in real time, whether the backup power supply module is faulty, and generate an alarm when the backup power supply module is faulty. In this way, it can be ensured that a fault occurring in the backup power supply module is found in a timely manner.
US 20060143583 A1: For example, one deficiency of conventional PoE techniques is that the topology of an entire network has to be known so that an end device that requires backup power (e.g., continuous power from a PSE even though the PSE operates on a UPS running on battery backup) is moved only from a switch that is backed up by a UPS to another switch that is also backed up by a UPS. This ensures that an end device can be provided continuous power even during a power failure when the UPS runs on backup power to power the PSE.
US 20050132150 A1: The system is placed in a "read only" state in these circumstances because if there is another power failure whilst the number of hardened pages exceeds the guarantee, then the original hardened pages can still be restored from the dump device (since they are still stored there), and so preventing new "hardened" data being written to the volatile memory (which new data could then be lost if there was another power supply failure, as all of the hardened data could not be dumped again (as the temporary power supply would have insufficient capacity to do so)) ensures that any data marked as hardened can still safely be restored in the event of a second power supply failure.
US 20040117533 A1: Typically, the UPS includes a battery as a source of backup power and an inverter for converting the battery power into regular 110 volt (or other applicable voltage), AC power for use by the computer equipment. The UPS monitors the input power from the utility to determine its continuing supply and condition. In the event of power failure, the UPS switches to the battery backup power source. The backup power source is used until utility power returns or the battery is drained. If the power failure last a long time so that the battery becomes drained, the UPS shuts off to prevent damage to the battery. In the event of a power failure, the computer equipment can continue to be used until the UPS shuts off. The time period until shut off depends upon the condition of the battery, the charge on the battery, and the amount of power being utilized by the computer equipment. The UPS may also be used to condition the power to correct for over or under voltage conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114